DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Specification
The amendment filed 06/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: fig. 7A and 7B contain new matter. The arrangement and specific location of the added features must have been adequately described in the original specification as filed. However, the disclosure is silent as to the exact shape and location of the features, and accordingly, this results in new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings were received on 06/27/22.  These drawings are objected to for containing new matter.

Claim Objections
Claims 2, 5, 12 are objected to because of the following informalities:  the phrase “comprise of” in the preamble should be rewritten grammatically correctly such as -comprising-.  Appropriate correction is required.
Claim 11 is similarly objected to: in lines 10 and 14 in the phrase “comprises of” the word “of” should be removed. Appropriate correction is required.
Claim 13 is similarly objected to: in line 1 in the phrase “comprises of” the word “of” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7, 9 – 14, and 16 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for an adjustable pocket seal, wherein said pocket seal is configured to adjust the size of the opening was not found in the original disclosure. The only discussion for a pocket seal states “a seal with plastic strip that can be squeezed between two other, parallel plastic strips on the surface of the liner.” This is not adequate support for the opening being adjustable in size.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 9 – 14, and 16 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the front area" in line 6; “said tub” in line 7; “the back area” in line 8; “the side edges” in line 10; and “the tub surface” in line 15.  There is insufficient antecedent basis for these limitations in the claim. Changing “the” or “said” to -a- or -an- as appropriate would overcome this rejection. Claims 2 – 7 and 9 – 10 will inherit this same issue since they depend from the rejected claim.
Claim 2 recites the limitation “said packets” in line 4. There is insufficient antecedent basis for the limitation in the claim. Only a single packet has been previously required; accordingly there is no antecedent basis for a plurality of packets.
Claim 11 recites the limitations “the font area” (note that there is also a typographical error and it is presumed this should be front, not font) in line 6; “said tub” in line 7; “the back area” in line 8. here is insufficient antecedent basis for these limitations in the claim. Changing “the” or “said” to -a- or -an- as appropriate would overcome this rejection. Claims 12 – 14 and 16 – 17 will inherit this same issue since they depend from the rejected claim.
Claim 12 recites the limitation “said packet’s contents” in line 4. There is insufficient antecedent basis for this limitation in the claim. Changing “the” or “said” to -a- or -an- as appropriate would overcome this rejection.
Claim 16 recites the limitation “said top layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites a first, second, and third layer but no “top” layer has been presented in this claim set.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 and 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2005/0188458 (hereinafter Dickstein) in view of US Patent Application Publication 2014/0026316 (hereinafter Hedaya) and US Patent 4,417,568 (hereinafter Nozawa).
Regarding claim 1, Dickstein shows a bathtub liner (1) comprising a slip resistant top layer (8) (par. 26) having at least one pocket (31) to receive a therapeutic or beauty aid packet (par. 33), a front edge of the top layer having a front surface which extends to cover a front area of a tub (note annotated fig. below); a back edge of the top layer having a back surface which extends to cover a back area of the tub (note annotated fig. below); two side surfaces extending from the side edges of the top layer (note annotated fig. below); a bottom layer (9) disposed beneath the top layer, wherein the bottom layer is adapted to cover a tub surface (par. 26). Dickstein is silent as to the details of the pocket and thus fails to show it defines an opening and an adjustable pocket seal, and wherein the pocket seal is configured to adjust the size of the opening. Attention is turned to Hedaya which shows including an adjustable pocket seal (64a, 64b) for an opening for receiving and storing items in a bath mat (the seal is considered “configured to adjust the size of the opening” since it is a ‘zip-lock’ type opening which allows for a user to selectively press only the desired portions of the closure mechanism for which they want to close). It would have been obvious to having ordinary skill in the art before the effective filing of the claimed invention to modify the pocket of Dickstein to include an opening and an adjustable pocket seat configured to adjust the size of the opening to allow a user to secure items in the pocket and easily remove and replace the items after use as evidenced by the teachings mentioned above. Dickstein fails to show a handle extending from each of said front surface and back surface of said top layer. Attention is turned to Nozawa which shows including a handle (12) on a front and back surface of a top layer of a bath mat for allowing for easy transportation of the apparatus. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the liner of Dickstein to include a handle extending from each of said front surface and back surface of said top layer to allow for easy transportation of the apparatus as evidenced by the teachings of Nozawa mentioned above.

    PNG
    media_image1.png
    462
    579
    media_image1.png
    Greyscale


Regarding claim 2, Dickstein shows the pocket (31) has at least one aperture for dispersion of a packet’s contents when the packet is ruptured (par. 33).
Regarding claim 3, Dickstein shows the liner may be provided with decorations (6) for entertainment purposes (par. 29) but fails to explicitly show ‘reflective stickers’ on the pocket. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. It would have been obvious to one having ordinary skill in the art to select any reasonable pattern and style of decorative element known in the art for being aesthetically pleasing to a user, and to select a decoration for the pocket that comprises ‘reflective stickers’ is considered a design choice that fails to patentably distinguish over the prior art. See MPEP 2144.04 (I).
Regarding claims 9 and 10, Dickstein fails to show a hermetically sealed ‘activities compartment’ with the top layer, the activities compartment uses media to enable game playing and doodling with a user’s fingertips, and the compartment is adapted to enable resetting of games or erasure by rubbing through the media. Attention is turned to Hedaya which shows a bath liner (10) that has a hermetically sealed  ‘activities compartment’ (50) with a top layer (the closure members provide a seal for the pocket; par. 33), the activities compartment uses media (“iphone" or “ipad”) to enable game playing and doodling with a user's fingertips (par. 41), and the activities compartment is adapted to enable resetting of games or erasure by rubbing through the media since a user could swipe or erase doodles drawn on the smart phone or tablet media. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pocket for holding media to allow a user to be entertained while using the liner as evidenced by the teachings of Hedaya. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickstein, Bushman, and Nozawa as applied to claim 1 above, and further in view of US Patent 6,656,562 (hereinafter Malpass).
Regarding claim 4, Dickstein shows the bottom layer comprises a layer of adhesive (10, 11, 12) and an adhesive cover (13) to prevent the adhesives from sticking until the user is ready to use the liner (par. 31) but fails to show a layer with anti-bacterial coating. Attention is turned to Malpass which shows including antibacterial additives in bathtub liners to prevent bacteria and diseases from building up on the liner (col. 3, ln. 10 – 11). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to including an antibacterial coating layer above the adhesive layer to prevent bacteria and diseases from building up on the liner as evidenced by the teachings of Malpass.
Claim(s) 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickstein, Bushman, and Nozawa as applied to claim 1 above, and further in view of US Patent Application Publication 2006/0064814 (hereinafter Bushman).
Regarding claims 5 and 6, Dickstein fails to show the back surface comprises a back pocket configured to receive a head rest, and a seal for securing the head rest within the back pocket, or the back surface is adapted to receive a removable head rest. Attention is turned to Bushman which shows including a back pocket (43) with a seal for securing a headrest (46) in the back pocket, and the head rest is removable (note seam between the body and the pocket that forms a seal; par. 50). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the back surface of Dickstein to include a back pocket configured to receive a head rest, and a seal for securing the head rest within the back pocket, or the back surface is adapted to receive a removable head rest to provide a comfortable resting surface for a user when so desired as evidenced by the teachings of Bushman mentioned above.
Regarding claim 7, Dickstein fails to show a temperature control element. Attention is turned to Bushman which shows including a temperature exceeded warning (53) to ensure the water in the tub is set to a desired temperature to prevent scalding (fig. 13, 14). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a temperature control element with the liner of Dickstein to help a user set a desired bathing temperature as evidenced by the teachings of Bushman mentioned above.
Claim(s) 11 – 12 and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickstein in view of Hedaya and DE 20 2006 001 844 U1 (hereinafter Filipovic, using machine translation).
Regarding claim 11, Dickstein shows a bath tub liner (1) comprising a first layer (8) having at least one pocket (31) defining an opening to receive a therapeutic or beauty aid packet (par. 33), a front edge of said first layer having a front surface which extends to cover a front area of a tub (note annotated fig. above regarding claim 1), a back edge of the first layer having a back surface which extends to cover a back area of the tub (note annotated fig. above regarding claim 1), a second layer (4) disposed below said first layer, and a third layer (9) disposed beneath the second layer wherein the third layer covers and insulates, and wherein the third layer comprises a bottom surface (9) having an adhesive cover (13), said adhesive cover covering a layer of adhesive (10, 11, 12). Dickstein is silent as to the details of the pocket and thus fails to show it defines an opening and an adjustable pocket seal, and wherein the pocket seal is configured to adjust the size of the opening. Attention is turned to Hedaya which shows including an adjustable pocket seal (64a, 64b) for an opening for receiving and storing items in a bath mat (the seal is considered “configured to adjust the size of the opening” since it is a ‘zip-lock’ type opening which allows for a user to selectively press only the desired portions of the closure mechanism for which they want to close). It would have been obvious to having ordinary skill in the art before the effective filing of the claimed invention to modify the pocket of Dickstein to include an opening and an adjustable pocket seat configured to adjust the size of the opening to allow a user to secure items in the pocket and easily remove and replace the items after use as evidenced by the teachings mentioned above.  Dickstein fails to show the second layer comprises lighting components and electrical circuitry for the pocket and a power source. Attention is turned to Filipovic which teaches a bath mat having lighting components (LEDs) and electrical circuitry (control board, sensor, switches, wiring) for a ‘pocket’ (the interior of the bath mat is considered a pocket since it is surrounded by two layers of material) and a power source (batteries) (fig. 1, 2). Filipovic teaches that including lighting provides a more entertaining bathing experience for a user (see translation, par. 3). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the liner of Dickstein to include lighting components, a power source, and electrical circuitry for a pocket to provide a more aesthetically pleasing and entertaining bathing experience as evidenced by the teachings of Filipovic mentioned above.
Regarding claim 12, Dickstein shows the pocket (31) has at least one aperture for dispersion of a packet’s contents when the packet is ruptured (par. 33).
Regarding claims 16 and 17, Dickstein fails to show a hermetically sealed ‘activities compartment’ with the top layer, the activities compartment uses media to enable game playing and doodling with a user’s fingertips, and the compartment is adapted to enable resetting of games or erasure by rubbing through the media. Attention is turned to Hedaya which shows a bath liner (10) that has a hermetically sealed  ‘activities compartment’ (50) with a top layer (the closure members provide a seal for the pocket; par. 33), the activities compartment uses media (“iphone" or “ipad”) to enable game playing and doodling with a user's fingertips (par. 41), and the activities compartment is adapted to enable resetting of games or erasure by rubbing through the media since a user could swipe or erase doodles drawn on the smart phone or tablet media. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a pocket for holding media to allow a user to be entertained while using the liner as evidenced by the teachings of Hedaya.
Claim(s) 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickstein, Hedaya, and Filipovic as applied to claim 11 above, and further in view of Bushman.
Regarding claim 13, Dickstein fails to show the back surface comprises a back pocket configured to receive a head rest. Attention is turned to Bushman which shows including a back pocket (43) for securing a headrest (46) in the back pocket. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the back surface of Dickstein to include a back pocket configured to receive a head rest to provide a comfortable resting surface for a user when so desired as evidenced by the teachings of Bushman mentioned above.
Regarding claim 14, Dickstein fails to show a temperature control element. Attention is turned to Bushman which shows including a temperature exceeded warning (53) to ensure the water in the tub is set to a desired temperature to prevent scalding (fig. 13, 14). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a temperature control element with the liner of Dickstein to help a user set a desired bathing temperature as evidenced by the teachings of Bushman mentioned above.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,085,367 to Guiste is directed to the state of the art of bathtub liners having a removable back rest, removable dispenser, a cushioned bottom, and adhesives with backing paper on the outer layer of the removable liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754